DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 05/10/2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) amended claims 1 and 21 have been considered but are moot because the new ground of rejection does not rely on the obviousness rejection applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed against amended claim 17 have been fully considered but they are not persuasive because https://www.dictionary.com/browse/interface defined as a surface regarded as the common boundary of two bodies and fig. 9E of ISHITANI (as labeled by examiner below) discloses a first via 4 in direct contact with the antiferromagnetic layer 2, wherein the first via extends beyond the antiferromagnetic layer in a direction (up the page) parallel to the interface of the antiferromagnetic layer and the free layer (as labeled by examiner above, the interface extends up and down the page as well and are as such parallel). 
    PNG
    media_image1.png
    429
    653
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-20 are rejected under 35 U.S.C. 102(a)(12) as being anticipated by by  ISHITANI et al. 20190074124.



    PNG
    media_image2.png
    381
    731
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    429
    653
    media_image1.png
    Greyscale

Regarding claim 17, fig. 9E of ISHITANI discloses an integrated circuit, comprising: 
a magnetic tunneling junction (fig. 9E), having a reference layer 8, a free layer 1, and a barrier layer 7 between the reference layer and the free layer, wherein an interface between the barrier layer 7 and the free layer 1 has a first area (as labeled by examiner above); 
an antiferromagnetic layer 2 over the free layer, wherein an interface of the antiferromagnetic layer and the free layer has a second area (as labeled by examiner above) equal to the first area, 
wherein a first magnetic tunneling junction sidewall (MTJ sidewall) extends along a first antiferromagnetic layer 2 sidewall (AFL sidewall) for at least half of a length of the magnetic tunneling junction (MTJ sidewall extend whole length of MJT – as labeled by examiner above); 
an interconnect structure 4/4, wherein the interconnect structure comprises: 
a first via 4 in direct contact with the antiferromagnetic layer 2, wherein the first via extends beyond the antiferromagnetic layer in a direction (up the page) parallel to the interface of the antiferromagnetic layer and the free layer (as labeled by examiner above, the interface extends up and down the page as well and are as such parallel); and 
a second via4  in direct contact with the antiferromagnetic layer, wherein first via is electrically connected to the second via through the antiferromagnetic layer 2.

Regarding claim 18, fig. 9E of ISHITANI discloses further comprising a dielectric material 25/20 against a sidewall of the magnetic tunneling junction reference layer, free layer, barrier layer, and the antiferromagnetic layer (see par [0127] - layer 21 is processed into a necessary shape by means of a technology such as photolithography, thereby obtaining the spin-orbit torque wiring 2. Then, an insulating layer is formed such that the spin-orbit torque wiring 2 is surrounded).

Regarding claim 19, fig. 9E of ISHITANI discloses wherein the first via directly contacts the dielectric layer.

Regarding claim 20, fig. 9E of ISHITANI discloses further comprising a conductive line 9 in direct contact with the magnetic tunneling junction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over ISHITANI in view of Zhu et al. 20120134199.



    PNG
    media_image3.png
    423
    590
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    335
    422
    media_image4.png
    Greyscale


Regarding claim 1, figs. 8-9E of ISHITANI discloses a semiconductor device, comprising:
a magnetoresistive random access memory cell comprising:
a bar-type magnetic tunnel junction, having
a reference layer 8 (par [0115]) including a first magnetizable material,
a free layer 1 (par [0115]) including a second magnetizable material, and
a barrier layer 7 (par [0120]) between the reference layer and the free layer;
an antiferromagnetic layer 2 (par [0067] – spin-orbit torque wiring 2 may contain a magnetic metal. A magnetic metal indicates … an antiferromagnetic metal) over the free layer 1; and
a spacer 25/20 directly contacting a sidewall of the reference layer 1;
a first conductive element 4 in direct electrical connection with the antiferromagnetic layer 2 at a first location on the antiferromagnetic layer; and 
a second conductive element 4 in direct electrical connection with the antiferromagnetic layer at a second location on the antiferromagnetic layer, wherein the first location is separated from the second location in a direction parallel to a top surface of the antiferromagnetic layer.
ISHITANI does not disclose that the spacer directly contacting a sidewall of the antiferromagnetic layer 2.

    PNG
    media_image5.png
    635
    1032
    media_image5.png
    Greyscale

However, fig. 1B of Zhu discloses a Magnetic Switching Cell comprising a similar structure as that of ISHITANI comprising a spacer directly contacting all sidewalls of all elements the structure.
In view of such teaching, it would have been obvious to form a device of ISHITANI comprising the spacer directly contacting a sidewall of the antiferromagnetic layer in order to form a protection insulating layer around the structure such as taught by Zhu.

Regarding claim 2, fig. 8 of ISHITANI discloses wherein the bar-type magnetic tunnel junction has a first dimension in a first direction (Y dimension), and a second dimension in the second direction, wherein the first dimension is smaller than the second dimension (Z dimension).

Regarding claim 3, fig. 8 of ISHITANI wherein sidewalls of the reference layer, the barrier layer, and the free layer are substantially aligned.

Regarding claim 5, fig. 9E of ISHITANI discloses further comprising: a first via (contact hole containing 4 is via hole as such is via) connected to the antiferromagnetic layer; and a second via (contact hole containing 4 is via hole as such is via) connected to the antiferromagnetic layer.

Regarding claim 6, fig. 9E of ISHITANI discloses further comprising a conductive line 9 directly connected to the magnetic tunneling junction.

Regarding claim 7, fig. 9E of ISHITANI discloses wherein the conductive line extends beyond the sidewall of the reference layer in a direction parallel to a top surface of the reference layer.

Regarding claim 8, it is necessary the case as there exist natural variation to some degree, and as such ISHITANI discloses wherein the first magnetizable material is different from the second magnetizable material.

    PNG
    media_image6.png
    230
    265
    media_image6.png
    Greyscale


Regarding claim 21, fig. 9E of ISHITANI discloses a semiconductor device, comprising: 
a bar-type magnetic tunneling junction (MTJ), wherein a major axis of the bar-type MTJ extends along a first direction, and the bar-type MTJ comprises: a reference layer 8, a free layer 1, and a barrier layer 7 between the reference layer and the free layer, wherein an interface between the barrier layer and the free layer has a first area (interface cross-sectional area); 
an antiferromagnetic layer 2 over the free layer; 
a first contact 4 (left 4) electrically connected to a first end (left end) of the antiferromagnetic layer; 
a second contact 4 (right 4) electrically connected to a second end (right end) of the antiferromagnetic layer, opposite the first end, where the first contact is electrically connected to the second contact through the antiferromagnetic layer 2; and 
a spacer (combination of 25/20) around the antiferromagnetic layer and around the bar-type MTJ.
ISHITANI does not disclose that the spacer surrounding the antiferromagnetic layer and surrounding the bar- type MTJ.


    PNG
    media_image5.png
    635
    1032
    media_image5.png
    Greyscale

However, fig. 1B of Zhu discloses a Magnetic Switching Cell comprising a similar structure as that of ISHITANI comprising a spacer surround and directly contacting all sidewalls of all elements the structure.
In view of such teaching, it would have been obvious to form a device of ISHITANI comprising the spacer surrounding the antiferromagnetic layer and surrounding the bar- type MTJ in order to form a protection insulating layer around the structure such as taught by Zhu.

Regarding claim 22, fig. 9E of ISHITANI discloses wherein the first contact directly contacts the spacer.  

Regarding claim 23, ISHITANI discloses wherein the spacer 25/20 is in direct contact with an entirety of the sidewall of the antiferromagnetic layer 2 (see par [0127] - layer 21 is processed into a necessary shape by means of a technology such as photolithography, thereby obtaining the spin-orbit torque wiring 2. Then, an insulating layer is formed such that the spin-orbit torque wiring 2 is surrounded).

Regarding claim 24, ISHITANI discloses wherein the antiferromagnetic layer is electrically connected to a read line of the semiconductor device (fig. 13 terminal 43).  

Regarding claim 25, par [0132] of ISHITANI discloses wherein the antiferromagnetic layer is electrically connected to a write line of the semiconductor device.  

Regarding claim 26, par [0115] of ISHITANI discloses wherein reference layer and the free layer comprise different ferromagnetic materials.  
 
Regarding claims 4 and 27, ISHITANI discloses claim 21, and par [0115] of ISHITANI wherein the antiferromagnetic layer comprises iridium or manganese.
However, par [0118] of ISHITANI discloses that antiferromagnetic material are such as IrMn and PtMn.
Therefore, it would have been obvious to form a device of ISHITANI and ZHu wherein the antiferromagnetic layer comprises iridium or manganese in order to use known material to save cost and time and money.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ISHITANI and Zhu in view of Thomas et al. 20180005746 (Thomas).
Regarding claim 9, ISHITANI and Zhu discloses claim 1, but do not disclose wherein the free layer comprises: a first ferromagnetic film adjacent to the barrier layer, a second ferromagnetic film, and a coupling layer between the first ferromagnetic film and the second ferromagnetic film. 

    PNG
    media_image7.png
    241
    297
    media_image7.png
    Greyscale

However, fig. 3a and par [0045] of Thomas discloses wherein a free layer 20-1 comprises: a first ferromagnetic film 20a adjacent to the barrier layer 19, a second ferromagnetic film 20c, and a coupling layer 20b between the first ferromagnetic film and the second ferromagnetic film to prevent oxidation of the FML.sub.2 layer by attracting oxygen that diffuses into FML.sub.2 from the tunnel barrier (par [0054] The composition of the FML.sub.1, NML.sub.1, and FML.sub.2 layers was described previously. In this case, the NML.sub.1 layer serves to prevent oxidation of the FML.sub.2 layer by attracting oxygen that diffuses into FML.sub.2 from the tunnel barrier).
In view of such teaching, it would have been obvious to form a device of ISHITANI and Zhu further comprising wherein the free layer comprises: a first ferromagnetic film adjacent to the barrier layer, a second ferromagnetic film, and a coupling layer between the first ferromagnetic film and the second ferromagnetic film such as taught by Thomas to prevent oxidation of the FML.sub.2 layer by attracting oxygen that diffuses into FML.sub.2 from the tunnel barrier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829